     Case 2:20-cv-01894-TLN-JDP Document 14 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOOKER,                                        Case No. 2:20-cv-01894-TLN-JDP (HC)
12                       Petitioner,                       ORDER TO SHOW CAUSE WHY THIS
                                                           CASE SHOULD NOT BE DISMISSED FOR
13            v.                                           FAILURE TO PROSECUTE AND FAILURE
                                                           TO STATE A CLAIM
14    J. LYNCH,
                                                           RESPONSE DUE WITHIN TWENTY-ONE
15                       Respondent.                       DAYS
16

17

18          Petitioner, a state prisoner without counsel, filed a writ of habeas corpus under 28 U.S.C.

19   § 2254. ECF No. 1. On October 6, 2020, the court dismissed that petition because it appeared to

20   contain only unexhausted claims that are potentially time-barred. ECF No. 8 at 2. Petitioner was

21   granted thirty days to file an amended petition that addressed both issues. Rather than filing an

22   amended petitioner, petitioner filed a motion to stay this case. ECF No. 9. The court denied that

23   motion January 6, 2021. ECF Nos. 11, 13. Although more than thirty days have passed,

24   petitioner has still not filed an amended petition.

25          To manage its docket effectively, the court imposes deadlines on litigants and requires

26   litigants to meet those deadlines. The court may dismiss a case for petitioner’s failure to

27   prosecute or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells

28   Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856
                                                           1
     Case 2:20-cv-01894-TLN-JDP Document 14 Filed 02/26/21 Page 2 of 2


 1   F.2d 1439, 1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court

 2   has a duty to administer justice expeditiously and avoid needless burden for the parties. See

 3   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            Petitioner will be given a chance to explain why the court should not dismiss the case for

 5   his failure to timely file an amended petition. Petitioner’s failure to respond to this order will

 6   constitute a failure to comply with a court order and will result in a recommendation that this

 7   action be dismissed. Accordingly, petitioner is ordered to show cause within twenty-one days

 8   why this case should not be dismissed for failure to prosecute and failure to state a claim for the

 9   reasons set forth in the October 6, 2020 order. Should petitioner wish to continue with this

10   lawsuit, he shall also file, within twenty-one days, an amended petition.

11
     IT IS SO ORDERED.
12

13
     Dated:      February 25, 2021
14                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
